PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/378,733
Filing Date: 9 Apr 2019
Appellant(s): Blackmon et al.



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejections of claim 20
under 35 U.S.C. 112(a) and (b) have been withdrawn based on the PTAB decision on the similar case, e.g., 15/372589.
(2) Response to Argument
The following is the response to the appellant’s Argument on pages 8-14 of the
Appeal Brief.
Regarding the 35 U.S.C. 103 rejections, the appellant summarized the claimed invention of claim 1, as:
“The invention as reflected in representative claim 1 is directed to a foveated rendering system configured to render one or more images. Ray tracing logic processes graphics data for one or more foveal regions of an image using a ray tracing technique, and rasterisation logic processes graphics data for one or more peripheral regions of the image using a rasterisation technique. The foveated rendering system is configured to form a rendered image using the processed graphics data for the one or more foveal regions of the image processed using the ray tracing technique and the processed 
Then argued that, “neither Guenter nor Kim, and thus no possible combination of the two or modification of one in view of the other, discloses the features of claim 1.” More specifically, (1) “Guenter does not disclose rasterisation logic configured to process graphics data for one or more peripheral regions of the image using a rasterisation technique, wherein the foveated rendering system is configured to form a rendered image using the processed graphics data for the one or more foveal regions of the image processed using the ray tracing technique and the processed graphics data for the one or more peripheral regions of the image processed using the rasterisation technique, as required by claim 1. Indeed, this is acknowledged by the Examiner in section 15 of the Office action.” See page 9 of the Appeal Brief for details. (2) “Kim does not relate at all to a foveal rendering system. Instead Kim relates to a method for rendering a three-dimensional (3D) image. Thus, contrary to the statement in the Office action, Kim is not “in the same field of endeavor” as Guenter.” See pages 9-10 of the Appeal Brief for details. (3) The appellant also questioned the motivation of the combination of Guenter and Kim. See pages 10-14 of the Appeal Brief for details.
The examiner respectfully disagrees.
Before responding the appellant’s specific arguments, the rejection of claim 1 is briefly summarized as following:
As cited above from the Appeal Brief, claim 1 of current application is directed to a foveated rendering system configured to render one or more images, wherein ray tracing logic processes graphics data for one or more foveal regions of an image using 
Guenter discloses a foveated rendering system configured to render one or more images, wherein ray tracing logic processes graphics data for one or more foveal regions and of one or more peripheral regions an image using a ray tracing technique with different resolutions or levels of details (See Figs. 3 and 5, paragraphs [0046]-[0047], [0082]). The circular and ring-shaped regions, as well as the region outside of the rings, called eccentricity layers, in Guenter, are mapped to the various regions in the claim, these regions are the same as regions in Figs. 1 and 4 of the current application. Comparing the foveated rendering systems in the instant claim and Guenter, these are two features in common (1) rendering the images using foveal regions and peripheral regions; (2) ray tracing technique. There is one difference. In the instant claim, the peripheral regions of the image are rendered using a rasterisation technique. While in Guenter, the peripheral regions of the image are rendered using a ray tracing technique with lower resolutions or lower levels of details. 
Kim is introduced to make up the difference. Kim discloses rendering images using ray tracing technique and rasterisation technique, and using two techniques in different regions (paragraphs [0016]-[0019], using ray tracing in the first and second regions, and using rasterization in the third region). In order to make up the difference between the instant claim and Guenter, one may only need to use rasterisation technique to render the peripheral regions of the image, instead of using a ray tracing technique with lower resolution. That is, the proposed combination of Guenter and Kim is as following, in the foveated rendering system in Guenter, (1) rendering the images 
To answer the specific arguments of the appellant: (1) The examiner agrees with the appellant’s assessment of Guenter. However, a discrete set of eccentricity layers in Figs. 3 and 5 in Guenter is relevant for the current rejection. Performing ray tracing with a continuous falloff of acuity to generate a large number of eccentricity layers in a different embodiment in paragraph [0082] is irrelevant to current rejection.
(2) As stated above, the feature relevant to current invention in Kin is rendering images using ray tracing technique and rasterisation technique, and using two techniques in different regions. Both Guenter and Kim are in the field of image rendering techniques and rendering images in regions. Foveated rendering is just one of various ways to divide the image regions. Therefore Guenter and Kim are in the same field of endeavor. As to the 3D image and 3D screen in Kim, Kim did not provide clear descriptions. In paragraph [0046], it states, “For example, the 3D screen may be a 3D image that is received from an external device, such as a server or the like.” That is, the 3D screen may be a 3D image. The 3D images in Kim are generated by rendering using the two commonly used image rendering techniques, i.e., ray tracing and rasterization. The 3D image shown in Fig. 3 of Kim appears no more than an image of some 3D 
(3) Regarding the motivation of the combination, as mentioned above, the rationale of the combination cited in the office action is use of known technique to improve similar devices (methods, or products) in the same way from MPEP 2143. Both ray tracing and rasterization are well known image rendering techniques. They require the same or similar computer system. Implementation of the combination only requires combining the relevant software components. Again as mentioned above, such a combination may save computational resource, which may be considered as improving. Therefore the combination of Guenter and Kim was proper for the claim rejection. 
The same answer applies to other claims.
In summary, the rejections of claims 1-20 under 35 U.S.C. § 103 were proper. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIZE MA/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.